NOT FOR PUBLICATION

                         UNITED STATES COURT OF APPEALS                             FILED
                                FOR THE NINTH CIRCUIT                               SEP 16 2013

                                                                                MOLLY C. DWYER, CLERK
                                                                                  U.S. COURT OF APPEALS
LAURA ZENS,                                         No. 12-16215

               Plaintiff - Appellant,               D.C. No. 2:11-cv-00723-SRB

  v.
                                                    MEMORANDUM*
SOCIAL SECURITY ADMINISTRATION,
Commissioner,

               Defendant - Appellee.


                        Appeal from the United States District Court
                                 for the District of Arizona
                         Susan R. Bolton, District Judge, Presiding

                                 Submitted July 12, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Laura Zens appeals pro se the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for Social Security disability

insurance benefits and supplemental security income benefits under Titles II and XVI of

the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
              This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
         We review de novo the district court’s decision upholding the denial of benefits.

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We must affirm the denial of

benefits unless it is based on legal error or the findings of fact are not supported by

substantial evidence. Id.

         Zens waived the argument that the Administrative Law Judge (“ALJ”) failed to

fully and fairly develop the record because she failed to raise this argument before the

district court. See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1007 (9th Cir.

2006).

         The ALJ did not err by failing sua sponte to offer Zens a video-conference hearing

because the record does not show that Zens demonstrated diminished cognitive abilities at

the in-person hearing. See 20 C.F.R. § 404.936(c)-(f). Finally, Zens waived the argument

that the Appeals Council erred in its evaluation of the new evidence she submitted after

the ALJ issued his decision because she failed to raise the argument in her opening brief.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

         AFFIRMED.




                                               2